—In an action, inter alia, to recover damages for breach of contract, conversion, and fraud, the plaintiff and the defendants on the counterclaim appeal (1), as limited by their brief, from stated portions of an order of the Supreme *364Court, Putnam County (Hickman, J.), dated June 15, 1998, which, inter alia, denied that branch of their motion which was for summary judgment dismissing so much of the counterclaim asserted by the defendant Cornelius Jakobus DuPlessis as alleged that he assigned his rights to a certain invention to the plaintiff under duress, and (2) from an order of the same court, dated December 9, 1998, which denied their motion for reargument and granted the motion of the defendant Cornelius Jakobus DuPlessis for leave to amend his answer to assert a cause of action for intentional infliction of emotional distress.
Ordered that the appeal from so much of the order dated December 9, 1998, as denied the appellants’ motion for reargument is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument; and it is further,
Ordered that the appeals are otherwise dismissed as academic, without costs or disbursements, in light of a subsequent order of the Supreme Court, Putnam County (Hickman, J.), dated June 14, 1999. Thompson, J. P., Friedmann, Schmidt and Smith, JJ., concur.